Citation Nr: 0510672	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to separate 10 percent evaluations for the 
service-connected bilateral tinnitus.

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a left hand injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the RO which, 
inter alia, granted service connection for bilateral tinnitus 
with an initial 10 percent rating; granted service connection 
for laceration and abrasion scars, left hand, with an initial 
noncompensable rating; and granted service connection for 
residuals of a left hand crush injury with an initial 
noncompensable rating.  The veteran appealed the initial 
ratings assigned for those disabilities.  

After the veteran indicated that he wanted a personal hearing 
before a Hearing Officer at the RO instead of the requested 
hearing before the Board, such a hearing was scheduled in 
August 2003.  He did not appear for the hearing and requested 
that the hearing be re-scheduled.  It was rescheduled, but he 
again did not appear for the hearing.

The issue of entitlement to an initial compensable rating for 
the service-connected residuals of a left hand injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In written correspondence from the veteran, received at the 
RO on August 29, 2003, and prior to the promulgation of a 
decision in the appeal, the veteran indicated his request to 
withdraw from appellate status the issue of entitlement to 
separate 10 percent evaluations for the service-connected 
bilateral tinnitus. 




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issue of entitlement to separate 
10 percent ratings for the service-connected bilateral 
tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2004).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issue of entitlement to separate 10 percent 
ratings for the service-connected bilateral tinnitus, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the issue of entitlement to separate 10 percent ratings for 
the service-connected bilateral tinnitus, and it is therefore 
dismissed.


ORDER

The issue on appeal of entitlement to separate 10 percent 
ratings for the service-connected bilateral tinnitus is 
dismissed.  


REMAND

The veteran asserts that an initial compensable rating is 
warranted for his service-connected laceration and abrasion 
scars of the left hand, and service-connected residuals of a 
left hand crush injury.  The veteran maintains that he has 
pain and nerve damage in the left hand that was not 
accurately evaluated.  

The veteran was afforded a VA examination in February 2002.  
The veteran reported that he injured his left fifth finger in 
October 1997 and has had a scar ever since.  The veteran 
reported decreased range of motion of the fifth finger, with 
decreased power.  He reported that he had not been able to 
extend the finger fully since the injury.  The veteran 
sustained a crush injury with a laceration to his left hand 
in July 1996.  The veteran complained of pain and decreased 
muscle power.  On examination, small scars were noted on the 
left hand with mild disfigurement.  The examiner noted no 
tenderness, underlying tissue loss, keloid formation, 
limitation of function, adherence to the surrounding 
structures, elevation, or depression.  The examiner did note 
some elevation of the scar on the fifth finger.  Limitation 
of flexion of the fifth left finger was noted.  X-rays of the 
left hand revealed no arthritic changes or fractures.  The 
examiner noted that there was evidence of mild dysfunction.  

The veteran submitted statements from VA and private doctors 
dated November 2003 and June 2004.  In November 2003, the 
veteran's physician from the Goodyear Family Medical Center 
reported that the veteran's strength in the left hand was 
slightly decreased with limitation of motion slightly 
decreased in the thumb, index, and middle fingers.  The 
assessment was that of left hand crush injury with mild 
weakness and pain; which could probably be secondary to mild 
nerve end damage.

The VA doctor noted in June 2004 that the veteran had 
decreased grasp and pain in the left hand with demonstrable 
tenderness over the 1st and 2nd metacarpals.  The examiner 
indicated that it probably represented disabling nerve damage 
and traumatic arthritis.  

While the VA examiner in February 2002 reported that x-ray 
studies were negative for arthritic changes, that examiner 
did not address the possibility of nerve damage.  In light of 
the veteran's private and VA treating physicians' suggestion 
that the veteran is possibly suffering from nerve damage in 
the left hand, the Board finds that the veteran should be 
afforded another VA examination to determine the current 
extent, nature, and severity of the service-connected 
residuals of a left hand injury.  All VA and private 
treatment records pertinent to the veteran's claim should be 
obtained and associated with the claims file.  All indicated 
diagnostic testing should be accomplished and the reports 
associated with the claims file.  

After completion of the requested development, the veteran 
should be asked if he desires to appear at a personal hearing 
before a Hearing Officer at the RO, and/or before a Veterans 
Law Judge, either at the RO, the Board, or via video 
conference.  If a hearing is requested, appropriate action 
should be taken to schedule the hearing and provide the 
veteran with notice thereof.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
residuals of a left hand injury.  After 
obtaining any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature, extent and severity 
of the service-connected residuals of a 
left hand injury.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the requested 
examination.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
left hand injury.  Based on his/her 
review of the case, the examiner should 
report his/her findings in terms of the 
rating schedule criteria for scars, 
limitation of motion of the hand, and 
nerve damage.  Specifically, the examiner 
should comment on whether or not the 
veteran has nerve damage associated with 
the left hand, and whether or not the 
veteran has arthritis and/or painful 
scars associated with the injuries to the 
left hand in service.  

3.  After completion of the requested 
development, the veteran should be asked 
if he desires to appear at a personal 
hearing before a Hearing Officer at the 
RO, and/or before a Veterans Law Judge, 
either at the RO, the Board, or via video 
conference.  If a hearing is requested, 
appropriate action should be taken to 
schedule the hearing and provide the 
veteran and his representative with 
notice thereof.

4.  The AMC should readjudicate the 
veteran's claim for entitlement to an 
initial compensable rating for the 
service-connected residuals of a left 
hand injury, to include scars.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


